Per Curiam:
The defendants are physicians, and were sued in the court below for signing a certificate of plaintiff’s insanity, without having made a careful examination. The case was tried by the learned judge without a jury, with the result of a judgment in favor of the defendants.
The record is voluminous, with twenty-five assignments of error. They relate to the findings of fact and conclusions of law. The learned judge found that the certificate was false; that is to say, the defendants were mistaken, and the plaintiff *159was not insane at the time it was given. But upon the other question, the negligence, he found against the plaintiff. He very properly held that no presumption of negligence arose from the mere fact that the defendants were mistaken as to the fact of insanity. He further found that they had made an examination of the plaintiff, and that the onus of showing negligence was upon him. The most the case discloses is an error of judgment, to which the most careful and skilful physician is liable in a mysterious disease like insanity. We do not think it necessary to discuss the numerous assignments of error. None of them is sustained.
Judgment affirmed.